This case has been tried two or three times with a verdict finally for the defendant. It will serve no useful purpose to give an analysis of the testimony. It is conflicting from beginning to end. The plaintiff’s testimony not only conflicts with the defendant’s, but conflicts with itself.
Daniel I. Gould and Clinton C. Stevens, for plaintiff. Ryder & Simpson, for defendant.
It may be that a verdict either way might be sustained. But there was not only some evidence upon which the jury might have found for the defendant in the present case, but ample.
It is a clear case in which the verdict of a jury should not be molested by the court. Motion overruled.